Citation Nr: 1746981	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  17-15 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a disability manifested by vertigo, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran initially claimed entitlement to service connection for vertigo, which was denied by the RO. However, what constitutes a claim is not limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim. Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009). The record raises the issue of service connection for a disability manifested by vertigo and on a secondary basis.  Therefore, the Board has recharacterized the issue more broadly.

Service connection claims for knee disabilities and an eye disability have been raised by the Veteran in correspondence dated June 2017. However, these matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ). The Veteran and his representative are advised that effective March 24, 2015, VA requires claims to be submitted on a standard application form prescribed by the Secretary. See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016). The matter is REFERRED to the AOJ as an intent to file a claim. See 38 C.F.R. § 3.155(b).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.




REMAND

Although the Board sincerely regrets the further delay, a remand is required in this appeal to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.

As discussed below, a VA examination and opinion are necessary to determine whether the Veteran's current disability manifested by vertigo is related to active duty service.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The RO denied the Veteran's claim for vertigo because it found that the condition neither occurred in service nor was caused by service.  The Veteran did not undergo a VA examination related to the nature and etiology of his vertigo, and thus no opinion has been rendered regarding such.

In a February 2015 Report of General Information, the Veteran provided that during his active duty service he trained in the infantry and was hospitalized for vertigo at Fort Dix, New Jersey from July 19, 1953 to August 20, 1953.  The Veteran also stated that he took Dramamine and Valium while serving, which is medication that can be used to treat vertigo symptoms.  VA attempted to obtain the Veteran's service treatment records (STRs) along with his military personnel records (MPRs).  However, the majority of the Veteran's STRs, MPRs, and the Certificate of Release or Discharge from Active Duty cannot be located.  The Veteran's STRs were most likely destroyed in the July 1973 fire that occurred at The National Personnel Records Center in St. Louis, Missouri.  In such cases, VA has a heightened duty to assist in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

An August 2015 progress note indicated the Veteran is taking Antivert (Meclizine) for chronic vertigo.  A.K., MD, a fee basis ENT, noted that the Veteran had "hearing loss, tinnitus and vertigo undoubtedly caused at least in part by excessive noise exposure without adequate ear protection while serving in military 1953-1955."  See August 28, 2015 VA progress note.  However, no rationale was provided for this opinion.   In February 2017, the Veteran stated that his vertigo was caused by hand grenades, mines, and loud noises in the bunkers from firing.

Because there is at least an indication that the Veteran's current disability manifested by vertigo may be related to his active duty service, a VA examination and opinion must be provided to make an informed decision on this claim.  McLendon, 20 Vet. App. at 83; see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is not competent to substitute its own opinion for that of a medical expert).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since December 2015, and associate them with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination tailored to disabilities manifested by vertigo.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

(a)  The examiner should identify all disabilities manifested by vertigo.

(b)  The examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed disability manifested by vertigo had its clinical onset during active service or is related to any incident of service, to include noise exposure.  

In providing this opinion, the examiner should acknowledge and consider the Veteran's reported history of being hospitalized during service for vertigo and taking Dramamine and Valium while serving to treat his vertigo symptoms.  

The examiner should also reconcile the notation by A.K., MD, a fee basis ENT, that the Veteran had "hearing loss, tinnitus and vertigo undoubtedly caused at least in part by excessive noise exposure without adequate ear protection while serving in military 1953-1955," in relation to any conclusion reached by the examiner.  See August 28, 2015 VA progress note.

(c)  The examiner is requested to render an opinion as to whether it at least as likely as not (50 percent or greater probability) that any currently diagnosed disability manifested by vertigo was either (i) caused by, or (ii) aggravated by, the Veteran's service-connected bilateral hearing loss and/or tinnitus.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  The examiner is reminded to consider the Veteran's lay statements regarding the nature and the onset of his disability

3.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, a supplemental statement of the case (SSOC) and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




